In his application for a rehearing, appellant, for the first time, calls the court's attention to his demand in warranty against the Prest Memorial Home, and urges that he be granted the relief prayed for therein. The judgment appealed from, which we have affirmed, is silent on his demand. The warrantor, however, in its answer to the call has admitted liability and has consented that the defendant have judgment against it for whatever amount he may be ordered to pay plaintiff. Since its admission and consent is, in effect, a confession of judgment on the part of the warrantor, it is unnecessary to grant a rehearing merely for the purpose of entering a decree against it.
It is therefore ordered that the decree heretofore rendered herein be amended by further ordering that there be judgment in favor of defendant, Lewis E. Prest, and against the warrantor, Prest Memorial Home, for $3,000, with legal interest thereon from judicial demand, and all costs of suit.
With this amendment of the decree, a rehearing is refused.